Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation In Part of application 16/702197, filed 12/03/2019.
Provisional Application 62780067, filed 12/14/2018.

Information Disclosure Statement
The IDS filed 05/02/2022 and 06/22/2022 have been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.
This action is made FINAL.
Claim Objection
In light of the claim amendments the objections to claim 6 has been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Anghel  [US 10885009 B1, 2021-01-05], in view of US Sakamoto [US 20100114949 A1, 2010-05-06]

With respect to claims 1, 8 and 15, the claims limitations of the computer-readable instructions, method and system for deletion of geographically distributed data within a group-based communication system (col. 1, lines 54-59, data storage devices that store data may in some embodiments be co-located at a geographical location, such as in each of one or more geographically distributed data centers, and the application(s) that use a volume stored on a data storage device may execute on one or more other physical computing devices) comprising the steps of:
receiving, from a client device, a message deletion request comprising a message identifier (col. 5, lines 9-18, receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform);
locating a first repository row comprising message metadata [e.g. identifier] and residency token data [e.g. index data on the data store] associated with the message identifier within a local repository [e.g. data store] (col. 9, lines 29-35, using a lookup table associated with the index to determine whether the identifier associated with the indexed version of the base document is listed in the lookup table, where the lookup table can include the documents indexed by the indexer. In the situation where it is determined that the received version of the base document is indexed and the operation is a delete operation), physically located in a first geographic area [e.g. host computing device (122, 124)] (col. 3, lines 26-28, indexers (126, 128) may reside on a host computing device (122, 124) for indexing local storage attached to that host computing device.
Col. 3, lines 17-35, host computing devices 118 and 120 can host a virtual machine instance that can be used to run software, such as software to manage a data store, perform indexing and searching operations, information retrieval capability, as well as other tasks and functions. An indexer 126 and 128 running on a respective host computing device (122, 124) can be associated with a particular storage location, such as a data store, or directory of a data store to maintain an index of data for those locations. An indexer may reside on a host computing device for indexing local storage attached to that host computing device, may reside on shared data stores, may reside on a host computing device and index data stored on shared storage to which the host computing device is connected, among other such configurations. In certain embodiments, there may different indexers for different storage locations. In a distributed environment, multiple indexers can be used to balance the search load and provide scalability);
upon locating the first repository row, initiating a local repository row erasure operation by which contents of the first repository row are erased from the local repository [e.g. reference to the deleted values associated with fields generated] (col. 9, lines 35-39, the corresponding indexed version of the base document is deleted 408 from the index, and a reference to the deleted values associated with fields of the indexed version of the base document is generated 410.
Col. 8, lines 25-34, the indexing service can monitor activity on a data store and any additions, deletions and/or modifications to documents can cause the indexing service to update its index. This index can then be accessed by any of a number of applications in the same manner as conventional indexes. In this example, in a first step, updates to base documents are determined, and in a second step, while the base documents are indexed, the updates made to the base documents are concurrently applied to each respective associated aggregated document); and
upon completion of the local repository row erasure operation [e.g. the indexing service to update its index] (col. 1, line 80 -col. 2, line 2, the indexing service can monitor activity on a data storage device and any additions, deletions and/or modifications to data (e.g., documents, files, etc.) in a particular data storage device cause the indexing service to update its index while concurrently updating any aggregated documents associated with the data. The index can then be accessed by any of a number of applications in the same manner as conventional indexes), 
transmitting a data residency deletion request to a geographic data residency server associated with the residency token data, the data residency deletion request comprising the residency token data [e.g. a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform] (col.4, line 64- col. 5, line 18, FIG. 1 where the additional information (e.g., user behavior information) is stored to a table in an appropriate data store, in a first step, update logic is executed to determine a change (e.g., delta) between an existing base document (e.g., a first version of the base document) and a new base document (e.g., a second version of the base document) and in a second step, the update is applied to aggregated document(s) associated with the base document. Returning to the first step, an indexing service can monitor activity, such as the addition of data and/or documents. In this example, additional information is received. Further in this example, the additional information is in the form of a base document. Receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform);
wherein the data residency deletion request is a request to initiate a data residency repository row erasure operation by which contents of a data residency row associated with the residency token data are erased from a geographic data residency repository comprising the data residency row (col. 8, lines 35-43, a request to perform an operation (i.e., one of a delete operation or an update operation) on an indexed version of a base document is received 402, the request including a new version of the base document that is associated with a document type and a document ID (or identifier). The request can be received, for example, in response to receiving the base document due to a user search or other such action).

Anghel does not teach: 
the data residency deletion request comprising the residency token data, wherein the data residency deletion request is subsequent to the message deletion request; 
wherein the geographic data residency repository is physically located within a second geographic area distinct from the first geographic area.

Sakamoto teaches:
the data residency deletion request comprising the residency token data [e.g. non-deletion/update node information], wherein the data residency deletion request is subsequent to the message deletion request [e.g. request transmitted from the management node 3 to each of the nodes 2 may be used as the request transmitted from the Node 2E to the Node 2D] ([0099-0100] Fig. 9, the Node 2E that has been accessed by another node references the non-deletion/update node information 27 held by the Node 2E. The non-deletion/update node information 27 has the IP address and port number indicating the Node 2D that has access the Node 2E by being associated with the contents ID indicating the contents 1 stored therein. Accordingly, the Node 2E determines that it is necessary for the Node 2D to perform deletion of the contents 1 or the like and transmits a request to perform deletion of the contents 1 or the like to the Node 2D. At this point, the Node 2E may delete information indicating the node 2D from the non-deletion/update node information 27 held by the Node 2E.
The same communication message as that of a request transmitted from the management node 3 to each of the nodes 2 may be used as the request transmitted from the Node 2E to the Node 2D. The Node 2D performs deletion of the contents 1 or the like in accordance with the request received from the Node 2E);
wherein the geographic data residency repository is physically located within a second geographic area distinct from the first geographic area [e.g. nodes 2 and 3] ([0081] when data in the format depicted in FIG. 3B is received from the management node 3, the node 2 stores owning node information in the local machine based on the received data. The owning node information held by the node 2 has, for example, like the information held by the management node 3, the data structure depicted in FIG. 3A in which the contents ID and the IP address and port number of the node holding the contents identified by the contents ID are associated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Anghel with performing deletion and update contents in a distinct geographic data residency repositories of Sakamoto. Such a modification would efficiently perform deletion/updates of contents without increasing communications traffic (Sakamoto [0058]). 

With respect to dependent claim 2, Anghel as modified by Sakamoto further teaches wherein the geographic data residency server is physically located within a third geographic area (Anghel, col. 11, lines 56-66, the environment can include a variety of data stores and other memory and storage media. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely).

With respect to dependent claim 3, Anghel as modified by Sakamoto further teaches wherein the first geographic area is subject to a first data storage policy and the second geographic area is subject to a second data storage policy different from the first data storage policy (Sakamoto [0072] the deletion/update condition management unit 25 manages deletion and update conditions of contents in the nodes 2 other than the local node regarding the contents whose deletion and/or update is requested by the management node 3 based on information stored in the storage unit 24. As described above, the deletion/update condition management unit 25 manages deletion and update conditions of contents of the nodes 2 that have not yet deleted/updated contents in accordance with a request from the management node 3.
Sakamoto [0221] the deletion/update request unit 32 and the deletion/update condition management unit 34 of the management node 3 in FIG. 1 and the deletion/update execution unit 22, the deletion/update request unit 23, and the deletion/update condition management unit 25 of the node 2 correspond to functions realized by executing programs stored in the memory 1002).

With respect to dependent claim 4, Anghel as modified by Sakamoto further teaches wherein the residency token data comprises one or more of the message identifier, a storage location identifier, or a message encryption key (Anghel, col. 5, lines 9-18, receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform).

With respect to dependent claim 5, Anghel as modified by Sakamoto further teaches wherein the message deletion request comprises a plurality of message identifiers (Anghel, col. 5, lines 9-18, receiving the base document (e.g., a first version of the base document) can cause a request to be generated to update a stored version of the base document (e.g., a second version of the base document), where the request can identify a host computing device coupled to a data store that includes the stored base document, an index used to index data on the data store, a document type and a document ID associated with the base document, and an operation (e.g., delete or update) to perform).

With respect to dependent claim 6, Anghel as modified by Sakamoto further teaches wherein a first message identifier of the plurality of message identifiers is associated with a first data residency row stored in the geographic data residency repository in the second geographic area (Sakamoto [0092] FIG. 5A is an example of the data structure of the non-deletion/update node information 36 created by the management node 3, and FIG. 5B is a format example of communication data of non-deletion/update node information transmitted to the node 2. As depicted in FIG. 5, a node identified by the "ip attribute" of the "node tag" means a node that has not deleted the contents. In the example depicted in FIG. 5, the Node 2D of the IP address "192.168.1.4" and the port number "10000" has not deleted the contents of the contents ID=00000001 in response to a deletion request), wherein a second message identifier of the plurality of message identifiers is associated with a second data residency row stored in another geographic data residency repository in a third geographic area distinct from the first geographic area and the second geographic area (Sakamoto [0093] the Nodes 2A and 2E associate the contents ID and the node information (the IP address and port number in the present embodiment) identifying the node 2 based on the received data and cause a storage unit of the local machine to store the information as the non-deletion/update node information 27).

With respect to dependent claim 7, Anghel as modified by Sakamoto further teaches in an instance where a data residency deletion confirmation is not received within a deletion confirmation window, enqueuing a subsequent data residency deletion request comprising the residency token data to be transmitted to the geographic data residency server (Sakamoto [0128-0130] if it is judged that the number of responses exceeds a given ratio, non-deletion/update node information indicating the nodes 2 that have not sent back a response is created and the management node 3 causes the local machine to store the non-deletion/update node information. Then, the created non-deletion/update node information is transmitted to the nodes 2 that have sent back a response before processing being terminated.
Whether the management node 3 retransmits a deletion request or the like is judged based on whether the number of responses is equal to or less than a given ratio, or a judgment may be made based on whether the number of responses is equal to or less than a given threshold.
Nodes are entrusted with transmission of a deletion request or the like if the ratio of nodes that have performed deletion and/or update of contents in response to a request of contents deletion/update from the management node 3 is equal to or larger than a given value (or the number of nodes that have performed deletion of contents or the like is larger than a given value). If nodes to be entrusted do not satisfy certain conditions, nodes are not entrusted and the management node 3 retransmits a deletion request or the like. Accordingly, contents may be deleted or updated more efficiently).

Regarding dependent claims 9-14 and 16-20; the instant claims recite substantially same limitations as the above rejected claims 2-6 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 02/16/2022 office action claims 1-8 and 15 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 05/12/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153